Citation Nr: 0319102	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-19 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from June 1973 to March 1976.  
She died in May 1987.  The appellant is her son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by which the RO 
denied the appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1310(a) (West 2002).  The RO 
found that the veteran's cause of death was not connected to 
her military service.  

The appellant requested a hearing at the local RO by letter 
dated in August 1998.  This request was reiterated in a 
letter dated in December 1998.  By letter dated in April 
1999, the appellant was notified that a hearing was scheduled 
in June 1999.  The appellant's representative notified the RO 
in June 1999 that the hearing needed to be rescheduled.  By 
letter dated in June 1999, the RO rescheduled the hearing.  A 
report of contact dated the day of the rescheduled hearing, 
relates that the representative indicated that the appellant 
wanted to "cancel" the hearing for that day.  There is a 
notation of "no reschedule."  Nevertheless, the RO mailed 
notification to the appellant that the hearing had been 
rescheduled in September 1999.  A note from the hearing 
officer reflects that the appellant did not report for the 
hearing as scheduled.  An October 1999 report of contact 
shows the appellant still desired a hearing.  He reported 
having not received the September 1999 letter.  The hearing 
was rescheduled a third time.  A report of contact shows that 
the appellant notified the RO that he had a test at school 
and could not appear at the hearing.  By letter dated in 
November 1999, the RO advised the appellant that the hearing 
would not be rescheduled.  

By letter dated in April 2000, the RO explained to the 
appellant the various hearing options relative to the Board.  
This letter was returned as undeliverable.  By letter dated 
in January 2002-sent to a new address-the RO notified the 
appellant that a hearing before the Board had been scheduled 
at the RO for February 11, 2002.  This letter was not 
returned.  The appellant failed to report for the hearing.  


FINDINGS OF FACTS

1.  The appellant was born to the veteran on April [redacted], 1978.

2.  The appellant filed a claim for DIC based on service 
connection for the cause of the veteran's death in February 
1998.

3.  The appellant has not been shown to have become 
permanently incapable of self-support by reason of mental or 
physical defects before his 18th birthday, and has not been 
shown to have pursued a course of study at an approved 
educational institution after turning 18 and prior to his 
23rd birthday.  


CONCLUSION OF LAW

The evidence does not satisfy the requirements for the 
appellant's recognition as the veteran's surviving child for 
the purpose of receiving DIC benefits under 38 U.S.C.A. 
§ 1310(a).  38 U.S.C.A. §§ 101(4), 1310, 5110 (West 2002); 38 
C.F.R. §§ 3.55, 3.57, 3.356, 3.403, 3.667 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because the depression that 
contributed to the veteran's death resulted from the 
veteran's having been administered lysergic acid (LSD) during 
service, service connection is warranted for the cause of the 
veteran's death and the appellant is entitled to benefits 
under the provisions of 38 U.S.C.A. § 1310(a) (West 2002).

In February 1998 the appellant applied for benefits, 
contending entitlement to VA benefits as a surviving son of a 
veteran whose death was related to service.  

Service connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A surviving child of a 
qualifying veteran who died of a service-connected disability 
is entitled to payments of dependency and indemnity 
compensation (DIC).  38 U.S.C.A. § 1310 (West 2002); see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To be eligible 
for these benefits an appellant, such as the claimant, must 
establish that he is a "child" as defined by law and 
regulations.  Id.  

A claimant qualifies as a "child" if he is born of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).  Nevertheless, 
he must also be unmarried, and (i) under the age of 18; or 
(ii) who, before attaining the age of 18 became permanently 
incapable of self-support; or (iii) who, after attaining the 
age of 18 and until completion of education or training (but 
not after attaining the age of 23), is pursuing a course of 
instruction at an approved education institution.  
38 U.S.C.A. § 101(4)(A)(West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2002).  

An initial award of DIC is payable from the first day of the 
month in which the child attains the age of 18 if the child 
was pursuing a course of instruction at an approved 
educational institution on the child's 18th birthday, and if 
a claim for benefits is filed within 1 year from the child's 
18th birthday.  An initial award of DIC to a child in its own 
right based upon a course of instruction at an approved 
educational institution which was begun after the child's 
18th birthday may be paid from the first day of the month in 
which the course commenced if a claim is filed within 1 year 
from that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.667 
(2002).

At the outset, the Board observes that the appellant's birth 
certificate reflects that he was born to the veteran on April 
[redacted], 1978.  As the claim was filed in February 1998, the 
appellant was then over the age of 18.  There is no assertion 
by the appellant or evidence to suggest that the appellant 
became permanently incapable of self-support prior to the age 
of 18.  Indeed, the appellant has indicated that he graduated 
from high school, an indication of a capacity to support 
himself.  Therefore, to prevail in his claim the appellant 
must establish eligibility based on the pursuit of a course 
of study at an approved educational institution.  To do that, 
the appellant must show that he filed a claim within a year 
of his 18th birthday and that he was at that time pursuing a 
course of instruction at an approved educational institution.  
In the alternative, the appellant can establish eligibility 
by showing that he began a course of study at some point 
after his 18th birthday and that he filed a claim within a 
year from when the course began.  

In considering whether the appellant has established 
eligibility, the Board has considered all the evidence of 
record, which is substantially as follows.  A copy of the 
appellant's birth certificate reflects a date of birth on 
April [redacted], 1978.  The appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable)) in February 
1998 reflecting a date of birth of April [redacted], 1978.  On that 
application the appellant checked the block indicating that 
he was over 18 and attending school.  In a VA Form 21-4138 
(Statement in Support of Claim) dated one day earlier the 
appellant stated his desire to go to college.  In a VA Form 
21-674 (Request for Approval of School Attendance) dated the 
same day as his VA Form 21-534, the appellant requested 
approval to attend the University of Cincinnati as a full-
time business student from August 1998 to June 2004.  
Therein, the appellant reported that he was a student 
attending Aiken High School in Cincinnati from August 1996 to 
June 1997.  In a similar form completed days later, the 
appellant requested approval to attend the University of 
Cincinnati from March 30, 1998 to June 10, 2002 as a full 
time pre-business administration student.  In that form, the 
appellant indicated that he had not attended any school at 
the end of the last school term.  In a VA Form 21-674b 
(School Attendance Report) the appellant relates that he 
began a course of study in March 1998 that was to end in June 
2003.  A VA Form 119 (Report of Contact) dated in November 
1999, reflects that the appellant indicated he could not 
report to a scheduled VA hearing because of a test at school.  
In a VA Form 21-0519 (Improved Pension Eligibility 
Verification Report (Child or Children)) dated in March 1999, 
the appellant reported paying $1800.00 in educational 
expenses in 1998.  In a VA Form 21-0519 dated in April 2000 
the appellant reported having attended school continuously 
since the age of 18 and having paid $8000.00 in educational 
expenses in 1999.  In a VA Form 21-8960 (Certification of 
School Attendance or Termination) dated in March 2001 the 
appellant reported that he was a student now and had attended 
school from the official beginning of the school year and had 
attended no other school that year.  The appellant indicated 
that the last school that he attended was Aiken High School.  

In October 2002, the Board notified the claimant of the need 
to corroborate his assertion of school attendance.  In May 
2003, the Board notified the claimant of the law relating to 
the definition of "child" for the purpose of award of DIC 
benefits.  The claimant did not respond to either letter.

The Board finds that the evidence does not establish 
eligibility for VA benefits as a surviving child of a 
qualifying veteran.  As noted above, the appellant's claim 
was submitted after he became 19 years of age.  He has not 
asserted or shown that he became incapable of self-support 
prior to the age of 18.  Therefore, to establish eligibility 
he must do so based on pursuit of a course of educational 
study.  In this regard, given that the appellant did not file 
his claim within a year of his 18th birthday-which would 
have meant filing the claim prior to April [redacted], 1997-the 
first prong to establish eligibility based on pursuit of a 
course of study is not met.  To satisfy the only remaining 
path to establish eligibility the appellant would have had to 
show that he began a course of study after his 18th birthday.  
While the claims file is not short of forms relating the 
appellant's ostensible educational pursuits, because they are 
largely inconsistent with each other and considering that the 
appellant was provided an opportunity to supplement the 
evidence on this particular issue and did not do so, the 
Board finds these statements of no evidentiary weight.  In 
this regard, while the appellant has filed two requests for 
approval of school attendance at the University of Cincinnati 
within days of each other, he related in these forms 
different starting points, different expected graduation 
dates, and different reports regarding school attendance in 
the previous term.  Similarly, the forms he submitted in 
March 1999 and April 2000 relating to pension benefits vary 
markedly in the amount of educational expenses purportedly 
paid in 1998 ($1800.00) and then in 1999 ($8000.00).  To add 
to the confusion, in a form dated in February 2001 the 
appellant indicated that last school he attended was Aiken 
High School.  Taken together, this evidence tends to show 
that the appellant may have paid money toward some 
educational pursuits-not necessarily attending school at an 
approved educational institution-and that he may have been 
interested in attending the University of Cincinnati at some 
point.  The evidence falls short of showing that he began a 
course of study at an approved educational institution prior 
to his 23rd birthday in April [redacted], 2001.  Consequently, the 
appellant's status as a "child" has not been established.  
The Board therefore does not have jurisdiction to address the 
underlying merits of the claim for DIC.  The claim is 
dismissed for lack of standing.

In reaching this conclusion, the Board has considered the 
notification and duty-to-assist obligations prescribed by the 
Veterans Claims Assistance Act of 2000 (Act), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. 


§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA.

In this case, the initial matter is one of jurisdiction.  
Absent the appellant's status as a "child" for the purpose 
of DIC benefits, the Board does not have jurisdiction to 
address the question on the merits, namely whether the 
veteran's death was such that service connection should be 
granted.  By letter dated in October 2002, the claimant was 
told of the need to show his status as a student, and in May 
2003 the appellant was notified of the requirements to 
establish eligibility under 38 U.S.C.A. § 101(4).  In short, 
the appellant was specifically told about what he needed to 
do to establish eligibility.  Additionally, the Board is not 
aware of any outstanding, potentially relevant records.  
Inasmuch as the question of eligibility for benefits as a 
surviving child is a matter of limited scope factually, and 
considering that when given the opportunity to provide 
information to show eligibility, the appellant did not do so, 
additional development is likely to serve no purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional bur 
dens on VA with no benefit flowing to the appellant are to be 
avoided).




ORDER

The claim of service connection for the cause of the 
veteran's death is dismissed.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

